      Case 3:18-cr-00203-EMC Document 267 Filed 08/13/19 Page 1 of 4


 1    KEKER, VAN NEST & PETERS LLP
      JOHN W. KEKER - # 49092
 2    jkeker@keker.com
      ELLIOT R. PETERS - # 158708
 3    epeters@keker.com
      ELIZABETH K. MCCLOSKEY - # 268184
 4    emccloskey@keker.com
      NICHOLAS S. GOLDBERG - # 273614
 5    ngoldberg@keker.com
      633 Battery Street
 6    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 7    Facsimile:     415 397 7188

 8    Attorneys for Defendant
      CHRISTOPHER LISCHEWSKI
 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13    UNITED STATES OF AMERICA,                      Case No. 3:18-cr-00203-EMC

14                    Plaintiff,                     DEFENDANT’S OPPOSITION TO
                                                     GOVERNMENT’S MOTION IN LIMINE
15             v.                                    NO. 2
16    CHRISTOPHER LISCHEWSKI,                        Date:      August 27, 2019
                                                     Time:      10:30 a.m.
17                    Defendant.                     Dept.      Courtroom 5 – 17th Floor
                                                     Judge:     Hon. Edward M. Chen
18
                                                     Date Filed: May 16, 2018
19
                                                     Trial Date: November 4, 2019
20

21

22

23

24

25

26

27

28

                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 2
                                       Case No. 3:18-cr-00203-EMC
     1339092
      Case 3:18-cr-00203-EMC Document 267 Filed 08/13/19 Page 2 of 4


 1             The government’s Motion in Limine No. 2 seeks an order “prohibiting evidence and

 2   arguments by defendant aimed at jury nullification.” Gov’t MIL 2 at 1. If the government is

 3   merely seeking assurance that Mr. Lischewski will not argue for jury nullification, he will not.

 4   But the government’s motion, though amorphous, apparently attempts to go beyond exclusion of

 5   express jury-nullification arguments to preemptively exclude relevant evidence. The Court,

 6   therefore, should deny the government’s motion.

 7             For example, the government argues that “[a]ny argument by defendant that nontestifying

 8   coconspirators have not been charged in this case is an impermissible attempt at jury

 9   nullification.” Id. at 4. But that overbroad assertion is belied by the case the government cites for

10   it. In United States v. Young, 20 F.3d 758 (7th Cir. 1994), the court held that the district court did

11   not abuse its discretion in excluding evidence that a person (Russell) who was arrested along with

12   the defendant was released and not criminally charged. Id. at 765. But the basis for that holding

13   was that the defendant “was free to call Russell as a witness to bolster his defense that he played

14   an unwitting role in the cocaine purchase but he chose not to do so. Given this, [the defendant]

15   can hardly complain that the in limine order prejudiced his defense.” Id.

16             Here, however, as Mr. Lischewski’s counsel has explained and the government does not

17   deny, the government will attempt to introduce into evidence, for example, emails from

18   individuals whom the government will not call as witnesses, who have neither been charged nor

19   received immunity, and who—if called by Mr. Lischewski—will likely assert their Fifth

20   Amendment rights and refuse to testify. See June 11, 2019 Tr. at 48:9–54:20. As the Court

21   pointed out, the defense will “have ways of cross-examining” any sponsoring witness, and can

22   “impeach whatever it is that” such a witness may say. Id. at 53:4-9. The Court should not

23   preemptively limit the “tools available” for such impeachment, id., by granting the government’s

24   overbroad “jury nullification” motion. It is not “jury nullification,” for example, to attempt to

25   elicit an admission from the government’s sponsoring witness that allegedly incriminating

26   statements in documents sponsored by that witness were made by persons whom the government

27   has not charged with any crime. The Court, therefore, should deny the government’s motion.

28
                                                       1
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 2
                                       Case No. 3:18-cr-00203-EMC
     1339092
      Case 3:18-cr-00203-EMC Document 267 Filed 08/13/19 Page 3 of 4


 1             Furthermore, the government admits that “information relating to immunity, cooperation,

 2   or plea agreements with testifying witnesses is relevant to bias.” Gov’t MIL 2 at 4–5. Likewise,

 3   information relating to the punishments such individuals would have faced if they had refused to

 4   cooperate or plead is also relevant. Although Mr. Lischewski does not intend to present evidence

 5   at trial of the consequences he faces if convicted, nothing prevents him from, for example,

 6   eliciting testimony that witnesses against him may have been motivated by the consequences the

 7   government would have imposed if they had refused to toe the government line. As this Court

 8   recognized, if “we know that the final [plea] agreement is five years, it might be useful on cross

 9   to know that the starting point was ten years.” Apr. 17, 2019 Tr. at 37:14-16.

10             The government also argues that the Court should exclude evidence and argument about

11   Mr. Lischewski’s personal characteristics, relying on Federal Rule of Evidence 405(b). See Gov’t

12   MIL 2 at 6. But that rule “deals only with allowable methods of proving character, not with the

13   admissibility of character evidence, which is covered in Rule 404.” Fed. R. Evid. 405, 1972

14   Advisory Committee Note. Rule 404 provides that a defendant in a criminal trial “may offer

15   evidence of the defendant’s pertinent trait.” Fed. R. Evid. 404(a)(2)(A). For example, Mr.

16   Lischewski is entitled to offer evidence that he is “a law-abiding individual.” United States v.

17   Diaz, 961 F.2d 1417, 1419 (9th Cir. 1992); see also, e.g., United States v. Angelini, 678 F.2d 380,

18   381–82 (1st Cir. 1982) (“Evidence that [the defendant] was a law-abiding person would tend to

19   make it less likely that he would knowingly break the law. Such evidence has long been

20   recognized as relevant. . . . We hold, therefore, that the trait of law-abidingness was relevant and

21   admissible under Rule 404(a). We cannot say that the exclusion of this evidence was harmless

22   error.”); United States v. Hewitt, 634 F.2d 277, 280 (5th Cir. 1981) (same). Likewise, evidence of

23   Mr. Lischewski’s “reputation for honesty and truthfulness” is “relevant and admissible under

24   Rule 404(a).” United States v. Tangen, No. 2:15-CR-0073-SMJ, 2016 WL 3676451, at *2 (E.D.

25   Wash. July 7, 2016) (denying government’s motion in limine re “jury nullification”).

26             Thus, the Court should deny the government’s Motion in Limine No. 2.

27

28
                                                       2
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 2
                                       Case No. 3:18-cr-00203-EMC
     1339092
      Case 3:18-cr-00203-EMC Document 267 Filed 08/13/19 Page 4 of 4


 1    Dated: August 13, 2019                       KEKER, VAN NEST & PETERS LLP

 2
                                             By:    /s/ Elliot R. Peters
 3
                                                   JOHN W. KEKER
 4                                                 ELLIOT R. PETERS
                                                   ELIZABETH K. MCCLOSKEY
 5                                                 NICHOLAS S. GOLDBERG

 6                                                 Attorneys for Defendant
                                                   CHRISTOPHER LISCHEWSKI
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
                DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 2
                                   Case No. 3:18-cr-00203-EMC
     1339092
